Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-18 are pending. Claims 14-15 are withdrawn. Claim 1-13 and 16-18 are under examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statements filed 11/23/20, 1/12/21 and 1/15/21 have been considered.  An initialed copy is enclosed.

Election/Restrictions

Applicant’s election of Group I claims 1-13 and 16-18 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
s 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/21.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-13 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or to a product of nature without significantly more. 
The claim(s) recite(s) a strain of L. crispatus KBL693 with Accession No. KCTC 13519BP and cultures of said strain and lysates of said strain and extracts of said strain. L. crispatus KBL693 with Accession No. KCTC 13519BP appears to be a natural product of nature and not a hand of man. Therefore, L. crispatus KBL693 with Accession No. KCTC 13519BP and cultures of said strain and lysates of said strain and extracts of said strain are judicial exceptions. 
These judicial exception is not integrated into a practical application in claims 1 and 2.
 The rest of the claims recite a bacterial stain Lactobacillus crispatus KBL693 with Accession No. KCTC 13519BP and compositions therewith such as a food composition, a feed composition, an anti-fungal composition, a skin external preparation, a pharmaceutical composition and a cosmetic composition. 
The claimed compositions with the claimed strain including foods are generic as claimed so far as the food composition comprises at least one nutrient (see 
The anti-fungal composition, skin external preparation, pharmaceutical composition and cosmetic composition are recited at a high level of generality and these read on combinations of judicial exceptions e.g. the KBL693 strain or lysates or extract thereof and a naturally occurring excipient such as water. In addition, the KBL693 strain or lysates or extract thereof are not recited at effective amounts necessary to accomplish any recited functional limitations

Therefore, as a whole the claimed composition is a simple combination of natural products which are not markedly different from their naturally occurring counterpart by structure or function.

This judicial exception is not integrated into a practical application because merely combining claimed natural components does not add a meaningful limitation and it is nothing more than an attempt to generally link the product of nature to a particular technological environment e.g. food or feed composition, cosmetic composition, pharmaceutical composition and skin external preparation.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole the claimed composition/preparation is a simple combination of natural products which are not markedly different from their naturally occurring counterparts by structure or function.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a biological deposit rejection.
The specification lacks complete deposit information for the deposit of Lactobacillus crispatus KBL693.  Because Lactobacillus crispatus KBL693 is not known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims requires Lactobacillus crispatus KBL693, a suitable deposit for patent purposes is required.  Exact replication of Lactobacillus crispatus KBL693 is an unpredictable event. 
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an 
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only 
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
		Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice. 


Claims 3-5, 7-13, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a written description rejection. 



The specification defines “food composition” to encompass health functional food and functional beverages (see paragraph 45). The specification defines “health functional food” is a group of food to which value is added so as for the function thereof to be exerted and expressed for the predetermined purpose by using physical, biochemical or bioengineering techniques thereto, or a processed food designed so as for the in-vivo adjustment functions of the relevant food composition such as rhythm adjustment in prophylaxis, prevention of disease and recovery from disease to be sufficiently expressed. Such functional food may comprise food supplement additives which are food-scientifically acceptable, and may additionally comprise suitable carriers, excipients and diluents, which are commonly used in the manufacturing thereof. See paragraph 47.

The specification at paragraph 48 defines the term “functional beverages”, as used in the present invention, collectively refer to the drink products to relieve thirst or to enjoy the taste. There is no particular limitation thereto, except that, as essential ingredients of the indicated ratio, a composition for alleviation of allergic symptoms such as atopic dermatitis, alleviation of inflammatory symptoms, and/or immunoregulation and the prevention thereof should be comprised in the beverages, and various flavoring agents or natural carbohydrates may be contained therein as additional ingredients like in common beverages.



Claim 7 is drawn to an anti-fungal composition comprising n according to Claim 1 a strain of Lactobacillus crispatus KBL693 with Accession No. KCTC 13519BP, cultures of said strain, lysates of said strain, and extracts of said strain.

Claim 8 is drawn to the anti-fungal composition according to Claim 7, wherein said composition exhibits anti-fungal activities to Malassezia furfur.

Claim 9 is drawn to the skin external preparation comprising the anti-fungal composition according to Claim 8.

Claim 10 is drawn to a medical patch for improving cutaneous allergy, skin urticaria, atopic dermatitis, psoriasis, mycotic infection or eczema, comprising at least one selected from the strain according to Claim 1, cultures of said strain, lysates of said strain, and extracts of said strain.

Claim 11 is drawn to a pharmaceutical composition for the treatment of allergic disease, inflammatory disease, or autoimmune disease, comprising at least one selected from the strain according to Claim 1, cultures of said strain, lysates of said strain, and extracts of said strain.

Claim 12 is drawn to the pharmaceutical composition according to Claim 11, wherein said allergic disease is eczema, allergic asthma, allergic rhinitis, atopic dermatitis, allergic conjunctivitis or food allergy.



Claim 17 is drawn to the cosmetic composition according to Claim 16, wherein the cosmetic composition improves cutaneous allergy, skin urticaria, atopic dermatitis, psoriasis, mycotic infection or eczema.

Claim 18 is drawn to the cosmetic composition according to Claim 17, wherein the cosmetic composition is a cosmetic patch.

The claims require the use of lysates and extracts of a strain of Lactobacillus crispatus KBL693 with Accession No. KCTC 13519BP for alleviation of allergic symptoms, inflammatory symptoms, and immunoregulation (see claims 4-5); also for an anti-fungal composition (see claim 7-9); for improving skin conditions (see claims 10 and 17-18) and for allergic disease, inflammatory disease, or autoimmune disease (see claims 11-13).
in vitro and thus concluded that this strain can alleviate and treat allergic reactions through inhibition of histamine secretion. See paragraph 105.
The specification disclose that KBL693 strains inhibited in vitro Th2 type cytokines such as IL4 and IL5 and IgE which play a role in chronic allergic reactions. See paragraph 106, 110 and 115.
The specification also disclose that live or dead KBL693 induced IL-10 secretion in vitro. See paragraph 121.
The anti-fungal effect of KBL693 was tested against Malassezia furfur in vitro and it was determined that in the spot assay, KBL693 suppressed the growth of Malassezia furfur. See paragraph 123.
Effect of KBL693 on alleviation of atopic conditions in an animal model of atopic skin disease was determined by dermatitis score. The dermatitis score induced by DNCB was significantly reduced in the group dosed with KBL693 strain as compared to control. See paragraph 127-131.
Effects of KBL693 on allergic asthma in mouse models of OVA-induced asthma was tested and in the test group dosed with KBL693 infiltration of inflammatory cells including eosinophils was significantly reduced, the thickness of the bronchial tissue was reduced and epithelial cells were hardly damaged. See paragraph 136.
Effect of KBL693 in house dust mite induced asthma mice was tested and in the test group dosed with KBL693, AHR was significantly reduced. See paragraph 143.
All the tests as set forth above where performed with live (or dead in one experiment) KBL693. There is no reduction to practice of the use of any lysate or any extract of a strain of Lactobacillus crispatus KBL693 with Accession No. KCTC 13519BP for alleviation of allergic symptoms, inflammatory symptoms, and 

The specification does not disclose complete structure, partial structure, physical or chemical properties of members of the genus lysates and extracts of KBL693 for alleviation of allergic symptoms, inflammatory symptoms, and immunoregulation; also for an anti-fungal composition; for improving skin conditions and for allergic disease, inflammatory disease, or autoimmune disease.
The disclosure of strain KBL693 does not put one of skill in the art in possession of said lysates or extracts thereof  that alleviate allergic symptoms, inflammatory symptoms, and immunoregulation; that act as anti-fungal; that improve skin conditions and allergic disease, inflammatory disease, or autoimmune disease.
The specification does not define lysates or extracts, however, these encompass, whole or a subcellular component(s) of the strain or culture supernatant of the strain.

The genus of lysates and extracts is large and variant and adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See Noelle v Lederman. 355 F. 3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and In re Alonso (Fed. Cir. 2008-1079). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The specification does not disclose a representative number of the genus of lysates and extracts of KBL693 with the recited properties needed to practice the invention as claimed and there is also no correlation of the common structure of members of the genus of lysates and extracts of KBL693 which have the recited functions. Describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406 (Holding that description of a gene’s function will not enable claims to the gene "because it is only an indication of what the gene does, rather than what it is."); see also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)).
It is unpredictable without further testing or screening which lysate or extract of KBL693 has the functions recited in the claims.
The disclosure of the whole strain is not representative of the extract or lysate that functions as claimed.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention”. “Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement”. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Further, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115.  
In conclusion, Applicants as of the effective filing date were not in possession of lysates and extracts of strain KBL693 that alleviate allergic symptoms, .

Claim 7-8  are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-fungal composition comprising L. crispatus KBL693 as an anti-fungal composition exhibiting anti-fungal activity to Malassezia furfur; does not reasonably provide enablement for an anti-fungal composition comprising L. crispatus KBL693 as an anti-fungal composition against other  fungi and not enabled for lysates and extracts of KBL693 exhibiting anti-fungal activity to  Malassezia furfur and other fungi. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
Enablement is considered in view of the Wands Factors (MPEP 2164.01(A)).

These include: nature of the invention, breadth of the claims, the amount of direction provided by the inventor, the existence of working examples, state of the prior art, the level of predictability in the art and the quantity of experimentation needed to make or use the invention based on the content of the disclosure. All of the Wands Factors have been considered with regard to the instant claims, with the most relevant Factors discussed below.

Nature of the invention and Breadth of the Claims
The nature of the invention is drawn to be drawn to an anti-fungal composition comprising a strain of Lactobacillus crispatus KBL693 with Accession No. KCTC 13519BP, cultures of said strain, lysates of said strain, and extracts of said strain Malassezia furfur.
The breadth of fungi includes a plethora of different known species of organisms of the kingdom of Fungi, which includes yeasts, rusts, smuts, mildews, mold and mushrooms. See Ahmadjian, Vernon , Moore, David and Alexopoulos, Constantine John. "Fungus". Encyclopedia Britannica, 27 Feb. 2020, https://www.britannica.com/science/fungus. Accessed 5 April 2021.
Guidance in the specification and the existence of working examples
The anti-fungal effect of KBL693 was tested against Malassezia furfur in vitro and it was determined that in the spot assay, KBL693 suppressed the growth of Malassezia furfur. See paragraph 123.
There is no correlation between any biochemical property of KBL693 or lysates or extracts thereof with exhibition of anti-fungal activity against any other fungi.
There is no correlation between any biochemical property of lysates and extracts thereof of KBL693 with exhibition of anti-fungal activity against Malassezia furfur.

State of the prior art and the level of predictability in the art and Amount of Direction Provided by the Inventor
The prior art does not teach the anti-fungal activity the KBL693 or lysates or extracts thereof. The specification disclose that analysis of the 16S rDNA of KBL693 demonstrates that said strain is a novel strain which has never been known to the public. See paragraph 38.
Thus, more guidance and working example is needed to use the KBL693 or lysates or extracts thereof as a universal anti-fungal. In addition, since KBL693 is a novel strain one of ordinary skill in the art cannot predict that KBL693 will have anti-fungal activity against other different types of fungi. One of ordinary skill in the art 
The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a specific and useful teaching.’
The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a lull enabling disclosure of the claimed technology.” (Citations omitted)).< The “predictability or lack thereof’ in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. See MPEP 2164.03.
More direction and/or working example is needed to use KBL693 as anti-fungal against the full scope of fungi and also to use lysates and extracts of KBL693 as anti-fungal against fungi including M. furfur.

	
Status of the Claims
Claims 1-13 and 16-18 are rejected. Claims 14-15 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.